I would like to  begin by congratulating Mr. Kerim on his election as 
President of the General Assembly. I would also like to 
wish our Secretary-General, Mr. Ban Ki-moon, every 
success at his first full session of the General Assembly 
since taking office. He has been very active in his first 
nine months. The Netherlands fully supports his efforts 
to promote peace and development in the world and to 
make the United Nations more effective. 
 I am convinced that the success or failure of the 
United Nations depends on three fundamental factors. 
The first is how much inspiration we draw from our 
common values: respect for human rights, for the rule 
of law and for our planet. The second is how much we 
shoulder our responsibility as members of the 
international community. And the third is how 
successful we are in making the United Nations more 
relevant and in increasing the impact of the 
international community. I will deal with each of these 
three themes in turn   respect, responsibility and 
relevance. 
 Next year it will be 60 years since the General 
Assembly adopted the Universal Declaration of Human 
Rights (resolution 217 A (III)). The values contained in 
that Declaration and in the conventions based on it are 
our source of inspiration. In its preamble, the 
Declaration sets out our mission: “the advent of a 
world in which human beings shall enjoy freedom of 
speech and belief and freedom from fear and want”. 
For the past 60 years, those values have been our moral 
compass, our common standard of achievement. 
Whatever our differences of opinion, we must never 
lose sight of that common ideal. We all agree that 
every human being deserves a chance to build a good 
life. Respect for human rights and the rule of law is our 
deepest motive and our highest aspiration. Our 
diversity rests on that unity. We should not hesitate to 
hold one another to account.  
 As we speak, the situation in one country in 
particular calls for urgent action by the international 
community. In Burma, the military are shooting at 
monks and civilians, who are demonstrating peacefully. 
We strongly condemn that brutal use of force. Together 
with the European Union and the United States, we call 
on the Security Council to discuss the situation 
urgently and to consider further steps, including 
sanctions. Should the Security Council not reach 
agreement, we will shoulder our responsibility. In that 
case, I am convinced the European Union and the 
United States will decide on further measures, together 
with other well-intentioned countries. 
 When it comes to human rights and the rule of 
law, I am not talking about abstractions. Every child 
that can go to school, every family that can live in 
peace and freedom with its neighbours and every 
country that enjoys prosperity and tolerance is a step 
towards fulfilling our dream. 
 Values connect us across our cultures and 
religions. We must not allow cultural or religious 
differences to create barriers to open dialogue. Asma 
Jahangir, the United Nations Special Rapporteur on 
freedom of religion or belief, tells us that religious 
freedom is under threat in many parts of the world. So, 
we have a lot to do. 
 The Netherlands wants to join forces with all 
those who want to promote tolerance and dialogue 
between civilizations. But we must not allow that 
dialogue to put the universal validity of our common 
values in question. We know from experience how 
fundamental our shared values are. The Netherlands is 
one country in the world. But in a sense, we are also 
the world in one country. Our capital, Amsterdam, is 
home to 177 nationalities. We have learned that only 
through unity in diversity can we make progress, 
locally, nationally and internationally. That means that 
the rule of law must be strictly enforced so that people 
can feel safe. It also means that we need to be more 
tolerant and willing to take a critical look at ourselves. 
Stressing our differences leads to polarization and 
solves nothing.  
 We owe respect not only to one another, but also 
to our planet. It gives us everything we need, provided 
that we treat its natural resources wisely and do not 
upset its natural balance. That is why sustainability is 
one of our most important values. A value is not 
something that we possess. It is not an achievement 
that we can boast about. A value is a task, an incentive 
to action. Cherishing values automatically means 
accepting responsibility. 
 Membership of the United Nations goes hand in 
hand with moral responsibility. It means more than 
attending meetings and even paying our dues. It also 
means keeping our commitments. The treaties we sign 
must not remain a dead letter. Human rights must be 
respected. The Netherlands is proud to contribute, for 
example as a member and a Vice-President of the 
Human Rights Council. 
 In 2005 the United Nations adopted the principle 
of the responsibility to protect. In doing so, we sided 
with all those suffering from genocide or crimes 
against humanity. It is now time to put that principle 
into practice. The United Nations has a key 
responsibility as a protector of peace and security. 
Each of us shares that responsibility. In this age of 
rapid communications and global linkage, nothing is 
far away anymore. What happens elsewhere affects us 
all. 
 We can only secure lasting peace in areas of 
conflict if we combine defence with development and 
diplomacy. We are putting that concept into practice in 
the Afghan province of Uruzgan, together with our 
Australian partners and other allies. It is a difficult and 
demanding mission under United Nations mandate. The 
international community must not abandon Afghanistan 
to its fate. The hopes of millions of Afghans rest with 
us. The United Nations needs to broaden and intensify 
its role in Afghanistan.  
 The Peacebuilding Commission has a vital role to 
play in bridging the gap between conflict and 
development. In the past year, it has worked hard to 
help several African countries that are on the difficult 
road of reconstruction after being torn apart by 
conflict. The Netherlands is actively supporting that 
very promising approach, which focuses on prevention. 
 Assembly President Kerim has drawn attention to 
another responsibility we all share: the need for prompt 
action to tackle the problem of climate change. The 
industrialized countries   and that means all of 
them   should take the lead. But the countries that are 
now enjoying rapid economic growth are also being 
asked to develop more sustainably. The future lies with 
those countries that excel in energy conservation and 
the use of cleaner technologies. We are not yet making 
sufficient use of the scope that innovation offers us.  
 The Netherlands wants to be a front-runner, not 
only in our ambition to sharply reduce greenhouse gas 
emissions, but also in developing new strategies to deal 
with the negative effects of climate change. It is 
important to take climate and nature into account in all 
our investments. The most vulnerable developing 
countries deserve more support in tackling the 
problems they face. 
 In December, at the Bali Climate Change 
Conference, the United Nations has a unique 
opportunity to take charge of the situation and create a 
united global framework for addressing the climate 
problem. European government leaders would like to 
see negotiations start in Bali on a follow-up to Kyoto. 
The Netherlands and its European partners will do all 
they can to accomplish that. 
 Responsibility also means ongoing efforts to 
make the United Nations more relevant. The United 
Nations is the platform for seeking global solutions to 
global problems. The world needs an effective United 
Nations. How can we be more effective, efficient and 
credible? We need to strengthen the rule of law and put 
an end to impunity. We are not yet making full use of 
the instruments we have. I say this as Prime Minister of 
a country that is proud to have the legal capital of the 
world   The Hague   within its borders. Without 
justice, there can be no lasting peace and no 
reconciliation. We would like to see the jurisdiction of 
the International Court of Justice and the International 
Criminal Court accepted more widely. We stress the 
need for cooperation by both member and non-member 
States with the International Criminal Court in general 
and with regard to the execution of arrest warrants in 
particular. 
 The Netherlands will continue to make a special 
effort to promote the international legal order. That is 
why we have responded positively to the Secretary-
General’s request to host the Lebanon tribunal in the 
Netherlands. Preparations for that tribunal are in full 
swing.  
 Enforcing the rule of law is not enough to make 
the United Nations more relevant. We also need to keep 
a critical eye on how we work. Let us resist the 
temptation to invest too much energy in resolutions we 
adopt every year. It is better to invest in strengthening 
confidence between North and South, West and East. 
People and resources are scarce. We can only spend 
each euro once. If we want to achieve our common 
aims, such as the Millennium Development Goals, we 
need to coordinate our efforts. 
 Several dozen United Nations agencies are active 
around the world. We have planted a forest of United 
Nations flags in various countries. We need a more 
unified approach in order to help the poorest 
developing countries more. We can work far more 
efficiently if we pool our resources in a single 
programme in each country. That makes demands on 
donors. Several countries, including the Netherlands, 
now fund various United Nations organizations on the 
basis of multi-year plans. I hope that others will follow 
suit. 
 The Netherlands supports the Secretary-General’s 
efforts to reform the United Nations system and the 
Security Council. Reforms are never easy, but they are 
essential. In a world that is changing at breakneck 
speed, we need multilateral institutions that can 
respond to new developments. A relevant United 
Nations means a dynamic United Nations with 
dynamic institutions. 
 Reforms are sometimes seen as giving up 
certainties. I am convinced that we need to reform in 
order to safeguard what we all hold dear: respect for 
human rights, enforcement of the rule of law and 
sustainable development for all nations. Those values 
are the lifeblood of the United Nations. Respect for our 
values means taking joint responsibility. Responsibility 
means a constant effort to make the United Nations 
more relevant. We want our values to take concrete 
form in the twenty-first century in people’s lives and in 
international relations. That demands unity of purpose, 
courage and resolution from us all. Above all, it 
requires ambition, the ambition to make a determined 
effort   while respecting our differences   to realize 
our common ideals. What we need in the twenty-first 
century is united values, united ideals, a united world 
and the United Nations. 
